COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-05-200-CV





IN RE WILLIAM A. SARRINGAR	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and is of the opinion that relief should be denied because we cannot mandamus a district clerk 
unless the clerk is interfering with our appellate jurisdiction.  
See
 
Tex. Gov’t Code Ann. 
§ 22.221(a)-(b) (Vernon 2004) (court of appeals may only issue writ of mandamus against district and county judges or as necessary to enforce jurisdiction of appellate court); 
In re Coronado
, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig. proceeding) (denying relief to relator because district clerk’s alleged refusal to provide relator free copy of record to





prepare writ of habeas corpus did not affect appellate court’s jurisdiction)
.  Accordingly, relator's petition for writ of mandamus is denied.



PER CURIAM





PANEL A:	WALKER, J.; CAYCE, C.J.; and GARDNER, J.



DELIVERED:  June 10, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.